On Application for Rehearing.
On the application for a rehearing it is urged that in proceedings before the city courts the law provides for no defaults preliminary to final judgments, and hence it is insisted that our decision should have required the lower couro to receive and act on the testimony tendered by the relator in proof of his demand, and declined to be received because there was no default.
It seems that the city courts have adopted a rule requiring defaults before judgments. But these rules|must conform to the express law governing the proceedings before these courts. The law re - quires the defendant in suits before the city courts to answer the demand the day after service of citation. Ifjhe fail to answer, there is no provision for any default, and in our’opinion the rules in these courts can not exact such default to be taken. It is the duty of the court, if defendant fail to appear, to receive the proof of plaintiff’s demand and decide the case. We could in any proper case, compel by mandamus the performance of ¿this duty. But the defendant may answer at any time, if judgment has not been rendered against him. In this case, the answer of the respondent judge brings to our notice that since he declined to receive plaintiff’s testimony, the defendant has answered. This in our opinion requires that the case be fixed for trial, and the hearing on the.’day of trial of the witnesses for both parties. The mandamus, therefore, can notissue to compel the court to hear and act upon plaintiff’s testimony in support of his demand, when, by filing his answer after the hearing of this testimony was refused, the defendant has acquired the right to.have the case fixed and his witnesses heard. .While the court recognizes that plaintiff’s wit*367nesses should have been heard when tendered and judgment then pronounced, still in the present posture of the case — i. e., the defendant having since answered, we can not issue the mandamus that would have been granted but for that answer, of which we are informed in the reply of the respondent judge.